                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. William Derek Hopkins                                               Docket No. 2:11-CR-7-1H

                              Petition for Action on Supervised Release

COMES NOW Eddie J. Smith, Supervising U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of William Derek Hopkins, who, upon an earlier plea
of guilty to 18 U.S.C. § 2252, Receipt of Child Pornography, was sentenced by the Honorable Malcolm J.
Howard, Senior U.S. District Judge, on November 9, 2011, to the custody of the Bureau of Prisons for a
term of 120 months. It was further ordered that upon release from imprisonment the defendant be placed
on supervised release for a period of life.

    William Derek Hopkins was released from custody on November 22, 2019, at which time the term of
supervised release commenced. On December 3, 2019, the court modified the conditions of supervision to
include specific sex offender conditions.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: Since his release from custody, the defendant has been supervised in the District of South
Carolina by U.S. Probation Officer Krista M. Robertson. Officer Robertson reports that the defendant
submitted a urine sample on November 25, 2019, that tested positive for morphine use. At first, the
defendant denied any substance abuse, but later reported that he used a family member’s cough medicine
that contained Codeine. On December 20, 2019, the defendant submitted a urine sample that tested positive
for cocaine and methamphetamine use. He admitted to using both substances prior to being tested. On
January 7, 2020, the defendant submitted a urine sample that was confirmed positive for oxycodone and
cocaine. The defendant acknowledged that he took a Percocet that was not prescribed to him, but denied
any cocaine use. Officer Robertson is requesting that the conditions of supervision be modified to include
substance abuse counseling and testing. Additionally, she is requesting the court to establish a monthly
payment for the unsatisfied fine balance.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. You must pay a fine in the amount of $5,000 (current balance is $4,850) at a rate of not less than
      $100 per month beginning 60 days after release from imprisonment to a term of supervision. You
      must also notify the Court of any changes in economic circumstances that might affect the ability to
      pay this financial penalty.

   2. You must submit to substance abuse testing to determine if you have used a prohibited substance.
      You must contribute to the cost of such program not to exceed the amount determined reasonable
      by the court approved “U.S. Probation Office’s Sliding Scale for Services,” and you will cooperate
      in securing any applicable third-party payment, such as insurance or Medicaid.

   3. You must participate in an inpatient/outpatient substance abuse treatment program and follow the
      rules and regulations of that program. The probation officer will supervise your participation in the
      program (provider, location, modality, duration, intensity, etc.). You must contribute to the cost of
      such program not to exceed the amount determined reasonable by the court approved “U.S.
      Probation Office’s Sliding Scale for Services,” and you will cooperate in securing any applicable
      third-party payment, such as insurance or Medicaid.
William Derek Hopkins
Docket No. 2:11-CR-7-1H
Petition For Action
Page 2
       Except as herein modified, the judgment shall remain in full force and effect.

                                                     I declare under penalty of perjury that the foregoing
                                                     is true and correct.


                                                     /s/ Eddie J. Smith
                                                     Eddie J. Smith
                                                     Supervising U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2537
                                                     Executed On: February 4, 2020

                                    ORDER OF THE COURT

Considered and ordered this 6th day of February, 2020, and ordered filed and made a part of the
records in the above case.



________________________________
Malcolm J. Howard
Senior U.S. District Judge
